Cuyahoga App. No. 91272, 2008-Ohio-3800 and 2008-Ohio-5285. It is ordered by the court, sua sponte, that this cause is no longer held for the decision in 2008-0991 and 2008-0992, Chojnacki v. Cordray, 126 Ohio St.3d 321, 2010-Ohio-3212, 933 N.E.2d 800, and briefing shall proceed.
It is ordered by the court that the Clerk shall issue an order for the transmission of the record from the Court of Appeals for Cuyahoga County, and the parties shall brief this case in accordance with S.CtPrac.R. 6.2-6.4.
Pfeifer, J., dissents and would dismiss the appeal as having been improvidently accepted.